DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 03/10/2021.   Claim 2 has been cancelled by the applicant. Claims 1 and 3-10 are pending and an action on the merits is as follows.	
Applicant amended title, previous objection is withdrawn.
Applicant has amended claim 5, 112 rejection is now withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/10/2020, with respect to claim 1 have been fully considered and are persuasive.  Specifically the applicant amended claim one and disclosed how the cited references do not teach this feature. After careful consideration, the examiner agrees. The rejections of claims 1 and 3-10 are hereby withdrawn.
	
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview in the amendment filed on 03/10/2020.
The application has been amended as follows: 
- Please delete the current title and replace with the following “BACKLIGHT MODULE HAVING AN OPTICAL FILM AND DISPLAY APPARATUS HAVING THE SAME”--

Allowable Subject Matter
Claims 1 and 3-10 are allowed.

Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a Backlight Module “wherein an optical film, overlapped with the light emitting surface of the light guide plate, and having a plurality of optical microstructures facing the light emitting surface, wherein an angle between an extending direction of the optical microstructures and the light incident surface of the light guide plate is 90 degrees or between 45 degrees and 90 degrees; a diffusion sheet, disposed between the light guide plate and the optical film;” in combination with  other features of the present claimed invention.
Regarding claims 2-5, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 6, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 6; specifically, the prior art fails to teach or suggest  Display Apparatus “wherein an optical film, overlapped with the light emitting surface of the light guide plate, and having a plurality of optical microstructures facing the light emitting surface, wherein an angle between an extending direction of the optical microstructures and the light incident surface of the light guide plate is 90 degrees or between 45 degrees and 90 degrees; a diffusion sheet, disposed between the light guide plate and the optical film;” in combination with other features of the present claimed invention.
Regarding claims 7-10, these claims are allowable for the reasons given for claim 6 and because of their dependency status on claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.

/TRACIE Y GREEN/Primary Examiner, Art Unit 2879